EXHIBIT 10.1
 
STOCK PURCHASE AND
 
NON DILUTION OF STOCK INTEREST AGREEMENT


Effective this 16th day of February, 2012, Tangiers Investors, LP, (“Tangiers”)
hereby purchases a total of 9,118,108 restricted shares (the “Shares”) of the
Common Stock of Frozen Food Gift Group, Inc. (the “Company”), from the Company,
on the following terms and conditions:


1.  A cash payment of $50,000, (representing approximately $.0055/share), as the
cash purchase price for the Shares, which has been concurrently delivered to the
Company.


2.  The representation of the Company that after issuance, the Shares will in
the aggregate represent 7½% of the outstanding Common Stock of the Company.


3.  As additional consideration to Tangiers for entering into this transaction,
for a period of five years from this date, if and/or when the Company issues
additional shares of its capital stock to any other party during said term, as
additional shares are so issued by the Company, the Company hereby agrees to
concurrently issue to Tangiers without further consideration beyond the $50,000
cash payment paid by Tangiers pursuant to the terms of this Agreement,
additional shares of the Company’s restricted Common Stock in sufficient number
such that in the aggregate, when the shares issued under this Agreement to
Tangiers initially and the shares issued to Tangiers subsequently pursuant to
this provision are combined, equal in the aggregate at least 7½% of the
Company’s Common Stock, calculated after all such issuances.


4.  Tangiers is an “accredited investor” as defined in Rule 501(a) of the
Securities Act, and is acquiring the Shares for its own account, not as a
nominee or agent for any other Person, and not with a view to, or
in connection with, the sale or distribution thereof in violation of the
securities laws of the United States or any state thereof.  Tangiers
acknowledges that it has had an opportunity to discuss the business, affairs and
current prospects of the Company with the Company's officers and has had access
to information about the Company that it has requested, that Tangiers is able to
fend for itself in making investment decisions, has the ability to bear the
economic risks of its investment pursuant hereto, and has such knowledge or
experience in financial and business matters that it is capable of evaluating
the merits and risks of investing in the Company.

 
 
1

--------------------------------------------------------------------------------

 
 
5.   The Shares are restricted securities within the meaning of Rule 144 under
the Securities Act and the certificate(s) representing the Shares will be
stamped or otherwise imprinted with a legend substantially in the following form
or other form as required by law:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL SUCH SECURITIES ARE REGISTERED UNDER SUCH ACT OR AN OPINION OF COUNSEL IS
OBTAINED TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.


Wherefore the parties hereto have executed this Agreement effective as of the
date set forth above.
 

FROZEN FOOD GIFT GROUP, INC.        
BY:
[img001.jpg]     Jonathan Irwin         TITLE: Chief Executive Officer          
          TANGIERS INVESTORS, LP.         BY: [img002.jpg]     Michael Sobeck  
      TITLE: Managing Membe r  

 
 
 
2
 